Citation Nr: 0911781	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-36 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left (major) navicular fracture, status post bone graft with 
loss of use of the left hand, arthritis, and scars (left 
wrist disability), currently rated 70 percent disabling. 

2.  Entitlement to an extraschedular evaluation under 38 
C.F.R. § 3.321(b) for left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to June 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, in which an increased evaluation for 
left navicular fracture, status post bone graft with residual 
limited range of motion of wrist, surgical scar, and 
arthritis, was denied.

The Veteran testified before the undersigned Veterans Law 
Judge in December 2007.  A transcript of the hearing has been 
made and is associated with the claims file.  The Board 
remanded the claim in January 2008 for further development 
and consideration. 

A December 2008 rating decision granted an increased, 70 
percent, schedular rating; and special monthly compensation 
(SMC) for loss of use of the left hand. 

The issue of entitlement to an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) for left wrist disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran is left handed.  

2.  The Veteran's left wrist disability approximates loss of 
use of the left (major) hand.  


CONCLUSION OF LAW

The schedular criteria for the assignment of an evaluation in 
excess of 70 percent for service-connected left wrist 
disability with loss of use of the left hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 4.14, 4.68, 4.71a, Diagnostic Code 5125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran is in receipt of the highest schedular rating 
possible for his left wrist disability from the pendency of 
this appeal, and the issue of entitlement to a higher rating 
on an extraschedular basis is being remanded for further 
development.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  Any failure to notify or assist 
him regarding his increased schedular rating is 
inconsequential and, therefore, at most, no more than 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7. 

The Veteran's left wrist disability is currently rated as 70 
percent disabling pursuant to Diagnostic Code 5125 for loss 
of use of his major hand analogous to amputation from the 
date he appealed for an increased rating.  The "amputation 
rule" provides that the combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at that elective level, were amputation to be performed.  38 
C.F.R. § 4.68.  Amputation of the major forearm below 
insertion of pronator teres (the lower part of the forearm 
closer to the wrist, as would be applicable here), warrants a 
70 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5124.  
That the Veteran may have several distinct symptoms due to 
the wrist disorder - loss or absence of motion, scarring, 
neurological impairment, etc. - is moot because he cannot be 
assigned separate schedular ratings that would total more 
than the 70 percent rating already assigned.

Because the facts of this case are not in dispute and the law 
is dispositive, the claim for an increased schedular rating 
for left wrist disability will be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Therefore, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an increased schedular rating for service-
connected left wrist disability, with loss of use of the left 
hand, is denied.  


REMAND

The Board's January 2008 remand requested referral of the 
Veteran's claim to the Under Secretary for Benefits or the 
Director of Compensation and Pension (C & P) Service for 
consideration of an extraschedular evaluation.  After such 
referral, the issue was to be readjudicated.  

In October 2008, the agency of original jurisdiction (AOJ) 
drafted a memorandum to the Director of C & P Service asking 
for consideration of the Veteran's entitlement to an 
increased extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b).  In November 2008, the Director replied that, in 
the event that an increased rating is not granted, the claims 
file should be returned to the C & P Service for 
consideration of an extraschedular rating.  A December 2008 
rating decision granted an increased, 70 percent, schedular 
rating, and special monthly compensation (SMC) for loss of 
use of the left hand, from the pendency of this appeal.

The C & P Service must still consider the issue of 
entitlement to an extraschedular evaluation under 38 C.F.R. § 
3.321(b) for left wrist disability regardless of the 
favorable resolution of the increased, schedular rating claim 
by the AOJ.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997) (when a veteran is in receipt of the maximum combined 
schedular evaluation possible pursuant to the amputation rule 
of 38 C.F.R. § 4.68, consideration of entitlement to an 
extraschedular rating for the disability at issue is still 
appropriate). 

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim to Under 
Secretary or the Director of C & P Service 
for consideration of an extraschedular 
rating for his left wrist disability with 
loss of use of the left hand. 

2.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case.  The 
Veteran and his representative should be 
afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


